Citation Nr: 1549878	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to December 17, 2013, over 30 percent prior to April 23, 2015, and over 70 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine disability prior to April 25, 2015, and over 20 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for post-operative residuals of right arm/shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to June 2008.  He served in the Persian Gulf War Theater of Operations.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2011 rating decision of the VA Regional Office (RO) in Houston, Texas. 

The Veteran was afforded a videoconference hearing at the RO in February 2014 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

The issues of entitlement to higher ratings for PTSD and right shoulder and cervical spine disorders were remanded for further development in February 2015.

During the pendency of the appeal, by rating decision in July 2015, the 10 percent rating for PTSD was raised to 30 percent from December 17, 2013 and to 70 percent effective April 23, 2015.  The disability rating for cervical spine disability was raised to 20 percent effective April 25, 2015.  



FINDINGS OF FACT

1.  Prior to December 13, 2013, PTSD was manifested by no more than mild or transient symptoms with work efficiency and ability to perform occupational tasks only during periods of significant stress

2.  Since December 13, 2013, PTSD has been manifested by occupational and social impairment on the whole that is more consistent with deficiencies in most areas.

3.  Prior to April 25, 2015, cervical spine disability was manifested by the functional equivalent of forward flexion from 35 to40 degrees and pain and muscle spasm without evidence of abnormal gait, abnormal spinal contour, reversed lordosis, or abnormal kyphosis.

4.  Since April 25, 2015, cervical spine disability has been manifested by the functional equivalent of forward flexion of 25-35 degrees; the Veteran does not have the functional equivalent of forward flexion to 15 degrees or less or favorable or unfavorable ankylosis. 

5.  Right shoulder disability is manifested by degenerative changes, crepitus, forward flexion and abduction to no more than 140 and 115 degrees, respectively, and complaints of pain, stiffness, and activity restrictions; there is no evidence of ankylosis, fibrous union, nonunion or loss of the humerus impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for PTSD are not met prior to December 17, 2013. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  With resolution of the benefit of the doubt in favor of the Veteran, the criteria for a 70 percent disability rating, but no higher for PTSD were met December 17, 2013. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a current rating in excess of 70 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for an initial rating in excess of 10 percent for cervical spine disability were not met prior to April 25, 2015. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237-5242 (2015).

5.  The criteria for a current rating in excess of 20 percent for cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4,71a, Diagnostic Code 5237-5242 (2015)

5.  The criteria for an initial evaluation in excess of 10 percent for right arm/shoulder disability are not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5003 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned for the disabilities considered above, the notice requirements of 38 U.S.C.A. § 5103(a) have been met in this instance.  The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claims on appeal.  

Law and Regulations- General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015).

Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 U.S.C.A. § 4.59 (2015).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a change in the condition over the appeal period, staged ratings may be appropriate.  Consideration has been given to whether staged ratings are appropriate as to the ratings discussed below. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.5 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

1.  Higher ratings for PTSD.

Pertinent Law and Regulations

Service connection for PTSD was granted by rating action dated in June 2011.  A 10 percent rating was established from the date of claim received on March 30, 2010.  By rating decision in July 2015, the 10 percent rating for PTSD was raised to 30 percent from December 17, 2013 and to 70 percent effective April 23, 2015. The issue remains in appellate status as the maximum schedular rating has not been assigned from the date of claim. See AB v. Brown, 6 Vet. App. 35 (1993). 

Posttraumatic stress disorder is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. Id.

A 30 percent rating is where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet.App. 240, 242 (1995) (citing the American Psychiatric Associations' citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV at 32), (prior to August 4, 2014).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 reflects more moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school function (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71 to 80 reflect transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning.

Factual Background

The Veteran was afforded a VA examination for PTSD in October 2010 and described episodic symptoms of avoidance of crowds and lots of noise, re-experiencing trauma and increased arousal symptoms.  He stated that he did not have trouble sleeping and was taking medication.  The Veteran stated that he had felt anxious since serving in Iraq and had problems paying attention and focusing. He related that over the past year he had received psychotherapy for marital counseling.  It was noted that there had been no emergency room visits or hospitalization for psychiatric symptoms.  He said that had been employed as a Border Patrol agent for 2 1/2 years and that although his symptoms resulted in some "distance" at work he had a good relationship with his supervisor and co-workers.  There had been no time lost from work due to PTSD symptoms..  He reported a good relationship with his family members and children, but indicated that he did not like to socialize, including going to family gatherings.  He had no legal or financial problems or history of drug or alcohol abuse.  

On mental status examination, the Veteran had anxiety and depressed mood.  There was no evidence of delusions or hallucinations.  Thought processes appropriate.  Judgment not impaired and memory was normal.  There was no evidence of suicidal or homicidal ideation.  The assessment was PTSD.  A GAF score 65 was provided.  The examiner commented that the best description of current psychiatric impairment was mild or transient symptoms causing occupational and social impairment with a decrease in work efficiency and tasks only during periods of significant stress.  

VA outpatient records dated in August 2011 noted that Veteran liked to spend time with his family but limited outings because he was unable to tolerate being around others.  He continued to work for Border Control and voiced a desire to enroll in college to pursue an associate's degree.  It was noted that he had taken medication in service for psychiatric symptomatology but was currently managing without it.  He was observed to be well groomed and casually dressed.  Affect was normal and appropriate to content.  The examiner indicated that he related well and was polite and cooperative.  In May 2013, the appellant reported that he had occasional nightmares and flashbacks but that work was very rewarding.  

The record reflects that on December 17, 2013, the Veteran requested assistance in dealing with anger, anxiety and PTSD.  He related that he struggled with rage and anger and had had recurring dreams about exploding vehicles since a recent 'near death' motorcycle accident.  He reported more marital difficulty due to an increase in isolation and withdrawing from family.  The appellant stated that he had struggled with his feelings before but avoided coming in because of 'stigma and the work I do'.  He reported symptoms of little interest or pleasure in things, feeling down and hopeless, trouble sleeping, low energy, feelings of failure and guilt, trouble concentrating, and motor agitation.  It was noted that although the Veteran felt comfort in work duties and was content in that respect, his depressive symptoms made it difficult to do his work, take care of things at home or get along with others.  He reported passive suicidal thoughts with no current plan.  Other symptoms included irritability, feeling distant and numb, and disturbing dreams.  He was agreeable to pharmacotherapy.  

The Veteran continued to receive treatment for thoughts of rage and anger.  He had difficulty controlling his temper and was noted to have a deteriorating home life.  In February 2014 he stated that he lost his temper with his spouse and ended up breaking a chair but denied domestic violence.  He related that he had a tendency to punch walls and break furniture when angry.  He expressed concerns about driving aggressively and wanting to engage in road rage.  The appellant reported increased nightmares involving explosions and firefights with loss of body parts and difficulty sleeping.  He said that he experienced joy with his children but found it difficult to deal with them.  In July 2014 it was noted that wife left him and took their children to stay with her mother because she felt that Veteran took his anger out on her.  VA outpatient records reflect that he continued to deal with anger, depression, poor sleep, poor concentration and memory, and feeling hopelessness.  He liked his job and felt that it was therapeutic considering other areas of his life.  He stated that his life had fallen apart because he could not control events in his life and felt like a failure.  He had only one friend.

On most recent VA examination in April 2015, it was reported that since the last compensation and pension examination, the Veteran had lived on his own since separating from his spouse.  He stated that his relationship with his children was 'very distant' and reported that he experienced anger that he could not even enjoy bowling with his children because the noise would trigger memories of Iraq.  He said that loud noises caused outbursts.  The appellant related that he spent most of his time alone because he did not feel 'emotionally attached.'

It was reported that the Veteran continued to work for Border Patrol but had missed work several times due to stress.  He reported outbursts of rage and verbal fights with his spouse over "stupid stuff," and inability to concentrate.  He admitted to suicidal thoughts that would come and go with no plan.  He stated that he did not punch people but that he punched things and had made holes in walls and doors and broken furniture.  He reported having a 'break down' during a week-end reservist drill two years before.  He said that he occasionally drank alcohol to sleep.  It was noted that the appellant was not compliant with his medication because it made him feel 'comatose.'  On mental status examination, the Veteran appeared to be nervous and was observed to have "shaky legs."  Thought possesses, memory and judgment were intact and/or adequate.  PTSD was diagnosed.  The examiner summarized that the level of occupational impairment was consistent with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Legal Analysis

Upon review of the extensive evidence as outlined above, it is shown that on VA examination in October 2010 and for a time thereafter, the Veteran had no more than mild symptoms associated with PTSD.  It was noted that despite a tendency to isolation and avoidance, he had good relationships with co-workers and family members and work status was not impaired to any significant extent.  The evidence reflects that except for some anxiety and depressed mood, cognition was intact and he had no untoward symptomatology.  He had no more than episodic symptoms of re-experiencing trauma and increased arousal symptoms.  The VA examiner depicted current psychiatric impairment as no more than mild or transient symptoms causing occupational and social impairment with a decrease in work efficiency and tasks only during periods of significant stress.  The Board thus finds that symptoms of PTSD were not more than mild and more nearly approximated the criteria for a 10 percent disability evaluation at that time.  The assignment of the 10 percent evaluation is also consistent with the high GAF score of 65 assigned in October 2010 that represented no more than mild symptoms under DSM-IV that was in effect at that time.  

The Board observes, however, that on a VA outpatient visit on December 17, 2013, the appellant's mental status had markedly deteriorated.  The evidence, as delineated above, reflects clear indications of deficiencies in most areas of the Veteran's life such as work, family relations, thinking, and mood prior to the April 2015 VA examination.  The appellant testified that he began to experience panic attacks and suicidal feelings were reported.  There were clear indications of impaired impulse control, including unprovoked irritability and violence.  The Board finds that while the appellant did not demonstrate all of the elements for a 70 percent rating, decompensation was evident and suggested that he had closer to the 70 percent than to the 30 percent rating that was awarded.  Therefore, the Board resolves the benefit of the doubt in favor of the Veteran by finding that his symptoms more nearly comported with the criteria for the higher rating of 70 percent on and after December 17, 2013.

The Board finds, however, that the criteria for the maximum 100 percent evaluation for PTSD have not been met at any time during the course of this appeal.  This is because the clinical findings do not demonstrate that symptoms associated with service-connected PTSD result in total occupational and social impairment, or symptoms that approximate grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain minimal personal hygiene, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, etc., as would be required for a 100 percent disability rating.  The evidence does not indicate that the Veteran's hygiene is lacking or that he has exhibited any grossly inappropriate behavior.  While it is now shown that he does not have close relations with immediate family members, there is no indication that he presents a persistent danger of hurting himself or others.  The evidence reflects that he continues to be employed and functions well in this environment despite his symptoms.  There is no evidence in the record that he has ever been unable to perform activities of daily living.  Therefore, absent a finding of more extreme symptomatology, an evaluation in excess of 70 percent has not been warranted throughout the appeal period.  

2.  Higher evaluations for cervical spine disability.

Service connection for cervical spine degenerative arthritis with spondylosis at C4-C5 and C5-C6 was granted by rating action dated in June 2011.  A 10 percent disability evaluation was established from March 30, 2010 under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The disability rating for the service-connected cervical spine disability was raised to 20 percent effective April 25, 2015.  The issue remains in appellate status as the maximum schedular rating has not been assigned from the date of claim. See AB, supra.

Pertinent Law and Regulations

All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the General Rating Formula for the spine (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015)).  Under the General Rating Formula for the spine, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees.  A 20 percent rating is for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine. Id.  Note 2 following the General Rating Formula for Diseases and Injuries of the Spine (See also Plate V) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  

Factual Background and Legal Analysis

After a careful review of the evidence in conjunction with the relevant rating criteria specified above, the Board finds that the Veteran's cervical spine disability was no more than 10 percent disabling prior to April 25, 2015.  The record reflects that when the appellant underwent examination of the cervical spine for VA in September 2010, he complained of neck symptoms that included stiffness and localized moderate pain in the back of the neck for which he did not take medication.  He stated that pain was exacerbated by physical activity and stress and relieved by rest, but denied having fatigue, spasms, decreased motion, paresthesias, numbness and weakness associated with cervical spine symptomatology.  The appellant denied functional impairment during flare-ups and related that he was not receiving any treatment for the condition.  When examined, he had the functional equivalent of forward flexion from 35-40 degrees.  Although muscle spasm and some tenderness were elicited on examination in 2010, there was no evidence that it was severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  No neurological deficit was found.  Subsequent VA and private clinical records reflect no complaints or treatment for cervical spine disability.  Therefore, while the appellant did not have full range of motion of the cervical spine under VA regulatory criteria, it is clear that flexion was not 30 degrees or less for which a higher rating might be considered.  Although he voiced complaints of pain and stiffness and was shown to have degenerative changes of the cervical spine on X-ray, such symptoms are emblematic of no more than periarticular pathology and do not afford a basis for more than a 10 percent evaluation under 38 C.F.R. § 4.59.  As such, no more than a 10 percent rating was warranted under Diagnostic Code 5242 for the cervical spine prior to April 25, 2015.

The record reflects that when the appellant most recently underwent VA examination in April 25, 2015, he complained of radiating pain and an occasional tingling sensation in the arms.  He stated that he experienced right and left sided neck pain when turning his head to the left and right.  At that time, the Veteran was shown to have forward flexion of the cervical spine to 35 degrees with painful motion reported at 30 degrees.  On repetitive use testing, flexion was achieved to 25 degrees.  As such, a 20 percent disability rating was established based on the fact that the appellant essentially had the functional equivalent of forward flexion of the cervical spine of less than 30 degrees.  However, the evidence on and after the April 2015 VA examination do not reflect that the Veteran has had the functional equivalent of forward flexion limited to 15 degrees or less for which a 30 percent disability evaluation might be awarded.  Although tenderness on palpation was confirmed on examination, such symptoms are contemplated by the 20 percent currently in effect and do not afford a basis for more than a 20 percent evaluation under Diagnostic Codes 5237 or 5242 for the cervical spine.  The evidence has never demonstrated that the appellant has either favorable or unfavorable ankylosis of the cervical spine for which a higher disability evaluation might be considered.  There is no objective evidence of radicular pain or disc disease and no other neurologic abnormalities.  Therefore, an evaluation in excess of 20 percent for cervical spine disability since April 25, 2015 is not warranted.

With respect to entitlement to a higher evaluation under §§ 4.40 and 4.45 based on functional loss due to pain and other impairment associated with motion, (see DeLuca, 8 Vet.App. at 204-205), the appellant clearly reports pain that has been shown to limit range of motion somewhat and has been reported to impact his activities of daily living to some extent.  However, pain associated with motion is fully contemplated in the 10 percent and 20 percent disability evaluations that have been assigned as referenced.  There is no evidence indicating there are any substantial findings associated with pain, weakness, fatigue, or incoordination, or lack of endurance for which a higher rating might be considered for each relevant period evaluated above.

3.  Higher rating for right arm/shoulder disorder.

The service connected right shoulder disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5201 (2015).  Diagnostic Code 5201 rates limitation of motion of the arm and provides that a 20 percent rating is warranted when motion is limited to shoulder level for the major arm.  A 30 percent rating is warranted if the arm is limited midway between the side and shoulder level for the major upper extremity. Id.  For VA purposes, normal range of motion of the shoulder is forward extension and abduction from 0 to 180 degrees with 90 degrees being shoulder level. 38 C.F.R. § 4.71a, Plate I (2015).

Factual Background and Legal Analysis

Upon careful consideration of the evidence pertaining to the Veteran's right shoulder disability, to include his testimony on personal hearing, the Board finds that no more than a 10 percent disability evaluation has been warranted since the inception of the claim.  

The record reflects that on VA examination of the right shoulder in September 2010, the Veteran reported weakness, stiffness, tenderness and pain.  The right arm was the dominant upper extremity.  He indicated that he did not experience swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation and dislocation.  The Veteran reported experiencing flare-ups as often as three times per week that were precipitated by physical activity and alleviated by rest.  During flare-ups, he said that he had limitation of motion and was unable to lift above the horizontal without pain.  A history of right shoulder surgery, most recently in 2007 was reported.  VA outpatient records in March 2012 reflect the appellant sought treatment for sharp pain and thought he might have retorn his rotator cuff.

The record reflects, however, that throughout the course of this appeal, the findings obtained on examination have not shown that functional flexion or abduction of the Veteran's right arm has been less than 140 degrees or 115 degrees, respectively, at any time during the appeal period, to include when treated in March 2012 or on most recent VA examination in April 2015.  The Veteran is able to raise the right arm beyond shoulder level which is 90 degrees.  The Board acknowledges that at times the Veteran has experienced symptoms that include pain, crepitus, stiffness, swelling and limited motion affecting right shoulder function.  He has also complained of pain and diminished utility of the right arm in overhead duties as well as activity restrictions.  There were positive empty can tests and Hawkins impingement tests on most recent VA examination in 2015.  However, in order to warrant a higher evaluation, there must be functional limitation of the arm to shoulder level or below which is not demonstrated in this case.  In view of such, the Board finds that right shoulder symptoms that include pain, stiffness, crepitus and noncompensable limitation of motion are consistent with no more than articular and periarticular pathology.  The presence of periarticular pathology, limited motion, and pain on use is contemplated by 38 C.F.R. § 4.59 that is consistent with Diagnostic Codes 5003-5201 and provides for a 10 percent evaluation when limitation of motion is noncompensable but affected by painful motion. 

The appellant is competent to report that his disability is worse.  However, the evidence does not reflect that his symptoms limit functional use to shoulder level or below.  There is no evidence of ankylosis, atrophy, instability, acromioclavicular or sternoclavicular joint conditions or impairment of the humerus.  Muscle strength has been reported to be good.  As such, the Board finds that the symptoms associated with service-connected right shoulder have not more nearly comported with the criteria for a 10 percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5201 and that a 10 percent disability evaluation is most appropriate. 

The Board accepts that the Veteran has some functional impairment of the right shoulder.  However, when the pertinent diagnostic criteria provide for a rating based on loss of range of motion, determinations regarding functional loss are to be portrayed in terms of the degree of additional range-of-motion lost due to pain on use or during flare-ups. 38 C.F.R. § 4.40; DeLuca at 206.  In this instance, however, neither the lay nor medical evidence reflects the functional equivalent of the criteria required for a higher evaluation. See Johnston v. Brown, 10 Vet. App. 80 (1997).  The appellant states had he has not had any capacitation due to the right shoulder.  The Board thus points out that in view of the fact that right shoulder disability is not compensable under the most appropriate diagnostic code, any symptoms resulting in functional loss have been accounted for and are contemplated by the 10 percent rating currently in effect.  Under the circumstances, the Board finds that an evaluation in excess of 10 percent for the service-connected right shoulder disability is not warranted.  .

The Board must also consider whether any alternative diagnostic code serves as a basis for a higher rating for the service-connected right shoulder disability.  However, the evidence discloses no ankylosis of the scapulohumeral joint, malunion or nonunion, or dislocation or subluxation of the clavicle or scapula by clinical report or lay assertion.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 do not afford a basis for a higher evaluation for right shoulder disability.

Summary

The Board finds that the Veteran's service-connected PTSD, cervical spine, and right arm/shoulder disability pictures throughout the appeal period are fully contemplated by the rating schedule.  There is no evidence that these conditions are exceptional when compared to other Veterans similarly situated.  The evidence does not reflect that the service-connected disorders have necessitated frequent hospitalization or caused marked interference with employment at any time during the appeal period.  As such, the Board concludes that there is no evidence that warrants referral for extraschedular consideration. See Thun v. Peake, 22 Vet. App. 111 (2008).

It is also noted that as the Veteran is shown to be working during this time, no claim of entitlement to individual unemployability is raised for consideration.

In reaching the decisions above, the Board has considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the appellant's claims for higher ratings, other than those cited, and this doctrine is not for application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for PTSD prior to December 17, 2013 is denied.

An evaluation of 70 percent for PTSD on and after December 17, 2013 is granted subject to controlling regulations governing the payment of monetary awards.

An current evaluation in excess of 70 percent for PTSD is denied. 

An initial evaluation in excess of 10 percent for cervical spine disability prior to April 25, 2015 is denied.  

A current evaluation in excess of 20 percent for cervical spine disability is denied.

An initial evaluation in excess of 10 percent for right arm/shoulder disability is denied.


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


